(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por Cuanto, la demanda en este caso contenía seis causas de ac-ción relacionadas con cinco pagarés y los honorarios de abogado con-venidos en éstos; ' '
Por cuanto, después de una sentencia sobre las alegaciones en la corte municipal se celebró un juicio de novo en- la corte de distrito, donde la demandante presentó su prueba en ausencia del demandado y después de dictada nuevamente sentencia a favor de la demandante la corte de distrito denegó una' moción sobre reconsideración por mo-tivos expresados como sigue: “Porque conforme ha resuelto nuestro Tribunal Supremo repetidas veces, no es necesario notificación especial del señalamiento, toda vez que se presume que las partes o sus abogados cumplirán con la obligación en que están de atender al curso de sus asuntos en los tribunales; ”
Por cuanto, el presente recurso, en ausencia de explicación al-guna por parte del apelante, es claramente frívolo;
Por TANTO, se desestima la apelación interpuesta contra la sen-tencia que dictó la Corte de Distrito de San Juan en-8 de octubre de 1936.
El Juez Presidente Sr. del Toro no intervino.